Case 1:20-mj-03857-AOR Document 15 Entered on FLSD Docket 11/02/2020 Page 1 of 1




                        U N ITED STATES D ISTRICT COU RT
                        SOU TH ERN DISTRICT OF FLO RID A

                             CASE NO.:20-mj-03857-AOR
   U N ITED STA TES OF A M ERICA

         VS.

   M CH ARD A Y V AZYA N ,

         D efendant.


            O RD ER O N R IC H A R D AY V A ZYA N 'S U N O PPO SED M O TIO N
            T O CO NT INU E REM O VA L A N D PR ELIM INA R Y H EA RIN G

         TH IS C A U SE cam e before the Courton the D efendant'sU nopposed

   M otiontoContinueRemovalandPreliminary Hearing (DE q;andtheCourt
   having review ed said M otion and being othenvise duly advised in the prem ises,it

   isupon consideration,

         CRDCRCD AND ADJUDGED thatthemotionis                      AAAW X -         .
         TheRemovalandPreliminaryHearingis: W A G u
                   zZ: l            ## rw G l                    (.
                                                                  '3 O              .
         DONE AND ORDERED attheUnited StatesDistrictCourthouseat
   M iam i,Florida,on this    A     day of        <.- .           ,2020.
                                                                     #




                                         U nited States agitrate Judge

   Copies to CounselofR ecord.
